Case 19-01069-JMM        Doc 164     Filed 06/04/20 Entered 06/04/20 13:33:37             Desc Main
                                    Document     Page 1 of 5




 Robert A. Faucher (ISB #4745)
 Philip J. Griffin (ISB #11093)
 HOLLAND & HART LLP
 800 West Main Street, Suite 1750
 P.O. Box 2527
 Boise, Idaho 83701-2527
 Telephone: (208) 342-5000
 Facsimile: (208) 343-8869
 Email: rfaucher@hollandhart.com
           pjgriffin@hollandhart.com

 Attorneys for BrunoBuilt, Inc.

                     IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF IDAHO

 In re:                                              Case No. 19-01069-JMM

 WILLIAM E. DEMPSEY, II and                          Chapter 11
 AMY D. DEMPSEY,

                        Debtors.

          BRUNOBUILT, INC.’S MOTION FOR ORDER SHORTENING TIME
             TO RESPOND TO FIRST SETS OF WRITTEN DISCOVERY
                          TO DEBTORS AND DCCC

                Notice of Motion and Opportunity to Object and for a Hearing

 No Objection. The Court may consider this request for an order without further notice or
 hearing unless a party in interest files an objection within 14 days (plus 3 days for mailing)
 of the date of service of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is
 no opposition to the granting of the requested relief and may grant the relief without further
 notice or hearing.

 Objection. Any objection shall set out the legal and/or factual bases for the objection. A
 copy of the objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the Court’s calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.




 BRUNOBUILT, INC’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
 FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC - 1
Case 19-01069-JMM        Doc 164     Filed 06/04/20 Entered 06/04/20 13:33:37            Desc Main
                                    Document     Page 2 of 5




        NOW COMES BrunoBuilt, Inc. (“BrunoBuilt”), by and through its attorneys of record,

 and hereby moves pursuant to Bankruptcy Rule 9006(c) for an order shortening the time for

 Debtors William E. Dempsey, II and Amy D. Dempsey (“Debtors”) and Davison, Copple,

 Copple & Copple LLP (“DCCC”) to respond to BrunoBuilt’s First Sets of Written Discovery to

 15 days. BrunoBuilt represents as follows in support of its motion:

        1.     Michael E. Band of Davison, Copple, Copple & Copple LLP filed an Interim Fee

 Application for Compensation on April 28, 2020 (Docket No. 146) (“DCCC Fee Application”).

        2.     BrunoBuilt filed a Motion to Extend Deadline to Object to the DCCC Fee

 Application on May 22, 2020 (Docket No. 159) (“Motion to Extend”).

        3.     BrunoBuilt articulated the following facts in its Motion to Extend:

               a.      Debtors have potential claims against Erstad Architects, P.A., Materials

        Testing & Inspection, LLC, and/or Briggs Engineering, Inc. (collectively, the “Terra

        Native Professionals”).

               b.      BrunoBuilt believes that Debtors’ potential claims against the Terra

        Nativa Professionals are some of the most valuable assets of the bankruptcy estate.

               c.      However, Debtors have not pursued those claims and have refused to list

        those claims in their schedule of assets.

               d.      The statute of limitations on Debtors’ claims may have expired.

               e.      DCCC represented Debtors during the time in which it became obvious

        that Debtors had claims against the Terra Nativa Professionals.

               f.      If the statute of limitations on Debtors’ claims against the Terra Nativa

        Professionals has expired, Debtors may have valuable claims against DCCC.




 BRUNOBUILT, INC’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
 FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC - 2
Case 19-01069-JMM            Doc 164     Filed 06/04/20 Entered 06/04/20 13:33:37               Desc Main
                                        Document     Page 3 of 5




                   g.      DCCC did not disclose in the DCCC Fee Application or elsewhere

           anything regarding Debtors’ claims against the Terra Nativa Professionals, including that

           the statute of limitations may have expired. BrunoBuilt believes that DCCC should have

           disclosed its potential conflict of interest regarding these issues and that its failure to do

           so may bear on the DCCC Fee Application.

           4.      BrunoBuilt sought in its Motion to Extend a 35-day extension of the time to

 object to the DCCC Fee Application so that BrunoBuilt can conduct discovery related to these

 issues.

           5.      BrunoBuilt served its First Set of Written Discovery to Debtors and its First Set of

 Written Discovery to DCCC on June 2, 2020 (the “Discovery Requests”), in which it sought

 documents related to Debtors’ claims against the Terra Nativa Professionals and the advice

 DCCC gave to Debtors regarding those claims.

           6.      The documents requested in the Discovery Requests are directly relevant to the

 DCCC Fee Application and, depending on the information contained therein, may render the

 DCCC Fee Application objectionable.

           7.      BrunoBuilt requested that Debtors and DCCC respond to the Discovery Requests

 within 15 days of service rather than within the 30 days provided by the Federal Rules of

 Bankruptcy Procedure so that the hearing on the DCCC Fee Application can be expedited.

           8.      Obtaining the documents requested in the Discovery Requests in 15 days instead

 of 30 days is important for at least two other reasons.

                   a.      In their Status Report to the Court Re Filing of Plan and Disclosure

           Statement (Dkt. No. 162), Debtors indicated yesterday that their disclosure statement will




 BRUNOBUILT, INC’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
 FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC - 3
Case 19-01069-JMM        Doc 164      Filed 06/04/20 Entered 06/04/20 13:33:37         Desc Main
                                     Document     Page 4 of 5




        be filed by the end of the month. The requested documents are critical to BrunoBuilt’s

        ability to evaluate the disclosure statement.

               b.      BrunoBuilt intends to soon take Debtors’ oral examination pursuant to the

        Amended Order Granting BrunoBuilt, Inc.’s Motion for Relief Under Rule 2004 (Dkt.

        No. 112). BrunoBuilt cannot do so until it obtains and reviews the documents requested

        in the Discovery Requests.

        9.     Neither Debtors nor DCCC has responded specifically to BrunoBuilt’s request to

 respond to the Discovery Requests within 15 days.

        10.    The shortening of time proposed here would not work any undue prejudice or

 burden on Debtors or DCCC. The volume of documents responsive to the Discovery Requests is

 likely to be manageable, and Debtors and DCCC should have such documents readily in their

 possession.

        WHEREFORE, for the reasons set forth herein, BrunoBuilt moves the Court for an order

 shortening the time for Debtors and DCCC to respond to the Discovery Requests to 15 days.

        DATED this 4th day of June, 2020.

                                               HOLLAND & HART LLP


                                               By /s/ Philip J. Griffin
                                                  Robert A. Faucher, of the firm
                                                  Philip J. Griffin, for the firm

                                                  Attorneys for BrunoBuilt, Inc.




 BRUNOBUILT, INC’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
 FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC - 4
Case 19-01069-JMM       Doc 164     Filed 06/04/20 Entered 06/04/20 13:33:37         Desc Main
                                   Document     Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of June, 2020, I filed the foregoing
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Holly Roark                                         •   holly@roarklawboise.com
 ROARK LAW OFFICES
 950 Bannock Street, Suite 1100
 Boise, ID 83702
 Telephone: (208) 536-3638
 Attorneys for Debtors

 Brett R. Cahoon                                     •   ustp.region18.bs.ecf@usdoj.gov
 Office of the U.S. Trustee
 720 Park Blvd., Suite 220
 Boise, ID 83712
 Telephone: (208) 334-1300

 Mark B. Perry                                       •   mbp@perrylawpc.com
 Trevor L. Hart                                      •   tlh@perrylawpc.com
 PERRY LAW, P.C.
 P.O. Box 637
 Boise, ID 83701-0637
 Telephone: (208) 338-1001
 Attorneys for Washington Trust Bank

 Jesse A. P. Baker                                   •   ecfidb@aldridgepite.com
 ALDRIDGE PITE, LLP
 4375 Jutland Drive, Suite 200
 P.O. Box 17933
 San Diego, CA 92177-0933
 Telephone: (858) 750-7600
 Facsimile: (619) 590-1385
 Attorneys for Bank of America (NC)




                                            /s/ Philip J. Griffin
                                            Philip J. Griffin
                                            for HOLLAND & HART LLP
 14776794_v2




 BRUNOBUILT, INC’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
 FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC - 5
